Pee Ctteiam.
I. Section 387, Revised Statutes, provides that if any assignee fails to make payment of any dividend out of the funds in his hands, “for more than three days after the same has become due and has been *460demanded by tlie person entitled thereto, or if he shall in any wise neglect or refuse to comply with the provisions in this section, he shall for every such neglect or refusal forfeit and pay to the person aggrieved five per centum per month interest on such sum as such person was entitled to at the time of such demand, to be recovered by motion in the court having jurisdiction of said assignment; and any judgment rendered by such court, on the hearing of such motion, shall be against such assignee and his securities on their trust, provided for in this chapter.”
The first question raised by this appeal is, whether or not the first judgment recovered by plaintiff in June, 1882, is a bar to this action. The argument of appellant is that the cause of action is the wrong done plaintiff by the refusal to pay his dividend ; and the statute gives the remedy “ for every such neglect or refusal; ” and as there has been but one such neglect or refusal, the plaintiff could have but one judgment for the same cause of action.
That such would have been the operation of the first judgment under the statute of 1855, I think, is clear. By that statute, volume 1, section 32, page 202, a penalty of twenty per centum per annum was provided for such neglect or refusal; and this was recoverable by action on the bond of the assignee. That statute contained the same provision as section 368, Revised Statutes, 1879 : “ Any person injured by breach of the condition of the bond may sue thereon in the name of the state to his use, and the damage shall be assessed as on bonds with collateral conditions.”
In the action on the bond the judgment would be for the amount of the dividend with the accrued interest at the rate of twenty per centum per annum, under the statute of 1855, up to the time of rendition of the judgment ; and if the judgment, if against the assignee *461alone, would bear the same rate of interest as the dividend, to-wit, twenty per centum per annum until satisfied ; and if against the assignee and his sureties the judgment would bear only six per cent, interest. State ex rel. v. Hart, 38 Mo. 45.
As the judgment, if against the assignee alone, would bear the same rate of interest as the penalty of twenty per centum per annum, one recovery against the assignee “for such neglect or refusal” would have precluded a second action based on such refusal or neglect. In such case there could be no occasion for a second action, as under the one judgment the plaintiff recovered all the penalty that had accrued up to the time of the judgment, and the operation of the judgment would* give him the same rate of interest up to its satisfaction.
The recognized rule is, that where a claim for compensation or damages, occurring after the day of judgment, as a continuing wrong, or breach on contract, and such subsequent occurring damages are susceptible of proof and definite ascertainment at the time of the first trial, that judgment is conclusive, and a bar to any further recovery. It rests upon the principle that a defendant will not be suffered to be harassed by two suits when one would answer all the purposes of justice. Swyster v. Commonwealth, 7 Gratt. 124; Clossman v. Lacoste et al., 28 Eng. L. & Eq. 140; Town of Troy v. Cheshire Railroad, Foster, 83-102; Sedg. on Dam. 186-187; Freem. Judg., sec. 240.
Why should not this rule apply to the proceeding under the present statute of 1879 % Was it designed by this statute, first enacted in 1865 (G. S. 1865, sec. 35, p. 456), to do more than provide a greater penalty, as a means of compelling the prompt performance of a duty by the assignee, and a more summary remedy by motion in the court having jurisdiction and supervisory control over the assignments %
*462It is true, it in terms seems to contemplate a judgment only for the penalty. But why provide for recovering the increased interest, which is the incident of the dividend allowance, and the penalty for its nonpayment, without a judgment also for the dividend ? In order to recover the interest, proof must be made of the fact that such dividend has been declared by the assignee. The statute declares that “any judgment rendered by said court, on the hearing of such motion, shall be against said assignee and his securities on their trust”
What is their trust? It is the trust “provided for in this chapter,” the undertaking that the assignee will * perform his duties, with fidelity as by the ' statute required and pointed out; which is to pay over the dividend, with the penalty or interest of five per cent, per month from and after the day of demand made.
The action is given for every such neglect or refusal. There can be but one neglect and refusal as to one dividend, and, therefore, but one cause of action. The judgment clearly, to our mind, should be such as to cover the whole liability. It could never have been in the mind of the legislature to give the plaintiff the right to file such motion every day as long as the dividend remained unpaid. The penalty of five per cent, interest per month is at the rate per month, and the claimant would not have to wait until the end of each month to file such motion. The statute does not give a cause of action for each month the dividend is withheld, but “for every such neglect and refusal” to pay the dividend on demand. So that under the plaintiff’s theory, the next day after the judgment was rendered on one motion he could come in and file another motion on the same cause of action, and this before the usual time for the clerk to issue execution on the first judgment had expired.
*463We do not believe the statute should have any such construction. That which is clearly within the spirit of the statute is as much within its terms as if expressed. In re Bomnio's estate, 83 Mo. 441.
II. Equally satisfied are we that if a second motion ' would lie under this statute, a second demand should be made after the first judgment in order to give the cause of action. The demand under this statute is a condition precedent to the giving of a right of action. The action is given “for every such neglect or refusal,” and before there could be a second cause of action there should be a second refusal after a second demand. This seems to us inevitable. The judgment is reversed.